Title: Thomas Jefferson to Peter Derieux, 23 July 1813
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          Dear Sir Monticello July 23. 13.
          I have duly recieved yours of the 8th and am really concerned for the difficult circumstances of your family. I should undoubtedly be willing to represent the same to mr Mazzei in informing him of the sale of his lot in Richmond, and to interest him in your relief. but I am informed from mr Taylor that you notified him not to let the money go out of his hands, as in the event of mr Mazzei’s death before the sale you claimed the money under a marriage settlement. in the 1st place by a letter from our Consul at Paris of Apr. 1. I know he was living & in his usual good health. in the next place I know the settlement alluded to authorises no such claim. and altho’ your letter of the 8th implies sufficiently an acknolegement of this, I could not avoid stating to mr Mazzei this adversary measure, unless it be expressly withdrawn; for which there is still time to do by post before I write to mr Mazzei. I defer writing to him until I shall have acknoleged the deed in our court on Monday sennight. Accept my best wishes for your well-being with the assurances of my esteem.
          Th:
            Jefferson
        